Title: To James Madison from John Quincy Adams, 11 April 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


11 April 1801, Berlin. No. 189. Reports no particulars are available on death of Czar Paul, whose eldest son Alexander has assumed throne. Notes that Alexander reappoints Count Vorontsov in London. Conveys word that Prussian troops have occupied Hanover and Danish forces have taken Lübeck. Outlines damage and casualties Danes suffered in Nelson’s attack 2 Apr. at Copenhagen.
 

   
   RC (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams); letterbook copy (MHi: Adams Papers). RC 1 p.; docketed with triplicate of Adams’s 28 Mar. dispatch as received 19 June. Letterbook copy misdated 1800.


